Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

Convertible Promissory Notes and Stock Purchase Warrants

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of _____________, 2019 by and between QS Energy, Inc., a Nevada corporation
(the “Issuer”) and those individuals and entities who sign and deliver an
executed copy of this Agreement to the Issuer (each, a “Purchaser” and
collectively, the “Purchasers”), with reference to the following:

 

RECITALS

 

A.                  Purchasers desire to purchase from Issuer and Issuer desires
to sell to Purchaser certain of Issuer’s Convertible Notes, in the aggregate
face amount up to a maximum of Four Hundred Thousand Dollars ($750,000) in the
form of Exhibit A attached hereto (individually, a “Note” and collectively, the
“Notes”), and certain of Issuer’s Stock Purchase Warrants to purchase up to a
certain number of shares of the common stock (the “Common Stock”) of the Issuer
equal to 50% of the number of shares initially issuable on conversion of the
Notes, in the form of Exhibit B attached hereto (individually, the “Warrants”
and collectively with the Notes, the “Securities”). The face amount of the Note
each Purchaser has committed to purchase, and the amount of the purchase price
thereof to be paid to the Issuer by the Purchaser (a “Commitment”) is listed on
the signature page such Purchaser executes and delivers to the Issuer. Minimum
Commitment shall be no less than $10,000.

 

B.                   Issuer’s sale of the Securities to the Purchasers may be
made in reliance upon the provisions of Section 4(a)(2) under the Securities Act
of 1933, as amended (the "Securities Act") or Rule 506 of Regulation D
promulgated by the Securities and Exchange Commission (the ”SEC”) thereunder, or
other applicable rules and regulations of the SEC or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to the transactions contemplated hereby.

 

C.                   At any time when any amount of principal or interest of the
Notes shall be outstanding, such unpaid amounts shall be convertible, at the
election of the Purchaser, into shares of the Issuer’s Common Stock at a price
of $0.07 per share (the “Conversion Price”).

 

D.                  The Warrants shall be issued at the same time each Note is
issued to the Purchaser hereunder and shall be exercisable at $0.07 per share
(the “Exercise Price”), for such number of shares equal to 50% of the result
obtained by dividing (i) the face amount of the Notes issued simultaneously with
the Warrant by (ii) the Conversion Price. The Warrants shall expire one (1) year
from the date of issuance thereof.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchasers and the Issuer
hereby agree as follows

 

1.    Purchase of the Notes and Warrants. On the terms and subject to the
conditions set forth in this Agreement and in the Notes and Warrants, the
Purchasers shall purchase from the Issuer and the Issuer shall sell to the
Purchaser the Securities.

 

2.   Purchaser’s Representations, Warranties and Covenants. In order to induce
the Issuer to sell and issue the Securities to the Purchaser under one or more
exemptions from registration under the Securities Act, the Purchasers, severally
and not jointly, represent and warrant to the Issuer, and covenant with the
Issuer, that:

 

(a)     (i) Such Purchaser has the requisite power and authority to enter into
and perform this Agreement, and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents"), and to purchase the
Securities in accordance with the terms hereof and thereof.

 

 

 

 



 1 

 

 

(ii)      The execution and delivery of the Transaction Documents by the
Purchaser and the consummation by it of the transactions contemplated thereby
have been duly and validly authorized by the Purchaser's organizational
documents and no further consent or authorization is required by the Purchaser.

 

(iii)     The Transaction Documents have been duly and validly executed and
delivered by the Purchaser.

 

(iv)     The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

(a)   The execution, delivery and performance of the Transaction Documents by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated thereby will not conflict with or constitute a default under any
agreement or instrument to which the Purchaser is a party or by which the
Purchaser is bound.

 

(b)   The Purchaser is acquiring the Securities for investment for its own
account, and not with a view toward distribution thereof, and with no present
intention of dividing its interest with others or reselling or otherwise
transferring or disposing of all or any portion of either the Notes or Warrants.
The undersigned has not offered or sold a participation in this purchase of
either the Notes or Warrants, and will not offer or sell any interest therein.
The Purchaser further acknowledges that the Purchaser does not have in mind any
sale of either the Notes or Warrants currently or after the passage of a fixed
or determinable period of time or upon the occurrence or non-occurrence of any
predetermined events or consequence; and that it has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for or which is likely to compel a disposition of either the Notes or
Warrants and is not aware of any circumstances presently in existence that are
likely in the future to prompt a disposition thereof.

 

(e)   The Purchaser acknowledges that the Securities have been offered to it in
direct communication between itself and the Issuer and not through any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the Internet or
broadcast over television or radio or presented in any seminar or any other
general solicitation or general advertisement.

 

(f)    The Purchaser acknowledges that the Issuer has given it access to all
information relating to the Issuer’s business that it has requested. The
Purchaser has reviewed all materials relating to the Issuer's business, finance
and operations which it has requested and the Purchaser has reviewed all of such
materials as the Purchaser, in the Purchaser’s sole and absolute discretion
shall have deemed necessary or desirable. The Purchaser has had an opportunity
ask questions of and to discuss the business, management and financial affairs
of the Issuer with the Issuer's management. Specifically but not by way of
limitation, the Purchaser acknowledges the Issuer’s publicly available filings
made periodically with the SEC, which filings are available at www.sec.gov and
which filings the Purchaser acknowledges reviewing or having had the opportunity
of reviewing.

 

(g)   The Purchaser acknowledges that it has, by reason of its business and
financial experience, knowledge, sophistication and experience in financial and
business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time for Securities which are not
transferable or freely tradable. The undersigned hereby agrees to indemnify the
Issuer thereof and to hold each of such persons and entities, and the officers,
directors and employees thereof harmless against all liability, costs or
expenses (including reasonable attorneys’ fees) arising by reason of or in
connection with any misrepresentation or any breach of warranties of the
undersigned contained in this Agreement, or arising as a result of the sale or
distribution of the Securities or the Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, by the undersigned in violation of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any other applicable law, either federal or state. This subscription
and the representations and warranties contained herein shall be binding upon
the heirs, legal representatives, successors and assigns of the Purchaser.

 

(h)   The Purchaser is familiar with the definition of an "accredited investor"
as that term is defined in Rule 501(a) of Regulation D of the Securities Act and
represents and warrants to the Issuer that it is either (i) an accredited
investor at such time it was offered the Securities and will be on each date
which it converts any of the Notes or exercises any of the Warrants as so
defined or (ii) a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange act. If the Purchaser is not a
resident of the United States, the Purchaser is not a “U.S. person[s]” as that
term is defined in Rule 902 of Regulation S promulgated under the Securities Act
of 1933, as amended.

 

 

 



 2 

 

 

(i)   During the term of this Agreement and the other Transaction Documents, the
Purchaser will comply with the provisions of Section 9 of the Exchange Act, and
the rules and regulations promulgated thereunder, with respect to transactions
involving the Common Stock. Commencing on the date on which the Purchaser
received a term sheet from the Company or any representative or agent of the
Company (written or oral) setting forth the material terms of the transactions
contemplated hereunder until the date hereof and during the term of this
Agreement and the other Transaction Documents, the Purchaser agrees not to sell
the Issuer's Common Stock short or engage in any hedging transactions in the
Issuer’s Common Stock, either directly or indirectly, through its affiliates,
principals, agents or advisors.

 

(j)   The Purchaser is aware that the Notes and the Warrants, and the shares of
Common Stock issuable upon conversion of the Notes or exercise of the Warrants
are restricted securities as defined under federal securities laws and are not
freely tradeable and may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Notes and the
Warrants, and the shares of Common Stock issuable upon conversion of the Notes
or exercise of the Warrants, other than pursuant to an effective registration
statement or Rule 144, the Issuer may require the transferor thereof to provide
to the Issuer an opinion of counsel, the form and substance of which opinion
shall be reasonably satisfactory to the Issuer, to the effect that such transfer
does not require registration of such transferred Securities under the
Securities Act. Further, the Purchaser understands and acknowledges that any
certificates evidencing the Notes, the Warrants or the shares of Common Stock
issuable upon conversion of the Notes or exercise of the Warrants will be
restricted securities and not freely tradeable and will bear the legend in
substantially the following form:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

(k)   The Purchaser understands and acknowledges that following the purchase of
the Notes, the Warrants and any shares of Common Stock issuable upon conversion
of the Notes or exercise of the Warrants, each may only be disposed of pursuant
to either (i) an effective registration statement under the Securities Act or
(ii) an exemption from the registration requirements of the Securities Act.

 

(l)   The Purchaser understands and acknowledges that the Issuer has neither
filed a registration statement with the SEC or any state authorities nor agreed
to do so, nor contemplates doing so in the future for the transactions
contemplated by this Agreement or the other Transaction Documents, and in the
absence of such a registration statement or exemption, the undersigned may have
to hold the Notes, the Warrants and any shares of Common Stock issuable upon
conversion of the Notes or exercise of the Warrants, indefinitely and may be
unable to liquidate any of them in case of an emergency.

 

(m)  The Purchaser is purchasing the Notes and Warrants, and will acquire any
shares of Common Stock issuable upon conversion of the Notes or exercise of the
Warrants, for its own account for investment purposes and not with a view
towards distribution and agrees to resell or otherwise dispose of any of the
Notes or the Warrants, or any shares of Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, in accordance with the registration
provisions of the Securities Act (or pursuant to an exemption from such
registration provisions).

 

(n)   The Purchaser is not and will not be required to be registered as a
"dealer" under the Exchange Act, either as a result of its execution and
performance of its obligations under this Agreement or otherwise.

 

(o)   The Purchaser understands and acknowledges that proceeds raised in
connection with this Agreement will be used by Issuer for general working
capital purposes, including without limitation, the payment of salaries and
professional fees, overhead and general administrative expenses.

 

 

 

 



 3 

 

 

(p)   The Purchaser understands that it is liable for its own tax liabilities
and has obtained no tax advice from the Issuer in connection with the purchase
of the Securities.

 

(q)   The Purchaser will not pay or receive any finder’s fee or commission in
respect of the consummation of the transactions contemplated by this Agreement.

 

(r)   Purchaser hereby agrees and acknowledges that it has been informed of the
following: (i) there are factors relating to the subsequent transfer of any of
the Securities or shares of Common Stock underlying the Notes and Warrants that
could make the resale of such Securities or shares of Common Stock underlying
the Notes and Warrants difficult; and (ii) there is no guarantee that the
Purchaser will realize any gain from the purchase of the Securities. The
purchase of the Securities involves a high degree of risk and is subject to many
uncertainties. These risks and uncertainties may adversely affect the Company’s
business, operating results and financial condition. In such an event, the
trading price for the Common Stock could decline substantially and Purchaser
could lose all or part of its investment. Purchaser is urged to review the risks
identified under the Risk Factors section of Issuer’s Form 10-K for the year
ended December 31, 2018, as filed with the SEC on April 1, 2019.

 

(s)   Purchaser understands and acknowledges that the Notes have an implied
annual interest rate of 10%, inasmuch as the Notes will be issued and paid in an
amount equal to 110% of the Commitment, except that if a Note is not paid on the
Maturity Date, which is twelve (12) months from the date of issue of the Note,
then the balance of the unpaid amount of the Note shall be increased by 10% and
the Issuer shall then commence paying interest thereon at the rate of 10% per
annum until all sums due under the Note are paid.

 

3. Issuer’s Representations, Warranties and Covenants. The Issuer represents and
warrants to the Purchaser that:

 

(a)   The Issuer is a corporation duly organized and validly existing in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authorization to own its properties and to carry on its business as
now being conducted.

 

(b)   (i)   The Issuer has the requisite corporate power and authority to enter
into and perform this Agreement, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by the
Transaction Documents, and to issue the Notes and Warrants in accordance with
the terms hereof and thereof.

 

(ii)   the execution and delivery of the Transaction Documents by the Issuer and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Notes and Warrants pursuant to this Agreement, have been duly and validly
authorized by the Issuer's Board of Directors and no further consent or
authorization is required by the Issuer, its Board of Directors, or its
shareholders.

 

(iii)  The Transaction Documents have been duly and validly executed and
delivered by the Issuer.

 

(iv)  The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

(c)   The execution, delivery and performance of the Transaction Documents by
the Issuer and the consummation by the Issuer of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Issuer is a party or under any organizational documents
of the Purchaser.

 

4. Closing and Deliverables.

 

(a)   Subject to the provisions of Section 4(b) below, provided that the Issuer
shall have received on or prior to October 4, 2019 copies of this Agreement
executed by Purchaser, there shall be a closing or closings (each, a “Closing
Date”) at which:

 

(i)   Purchaser shall deliver to the Issuer immediately available funds, by
check or by wire transfer (bank wiring instructions to be provided by Issuer on
request) in an amount equal to the amount of the Purchaser’s Commitment as set
forth beside the name of the Purchaser on the Purchaser’s signature page hereto.
Funds paid to Issuer under this Agreement will be deposited in Issuer’s
operating account and used as working capital.

 

 

 

 



 4 

 

 

(ii)   The Issuer shall deliver to the Purchaser (x) a Note, in the face amount
equal to 110% of the Purchaser’s Commitment and (y) a Warrant to purchase the
exercisable amount of the Issuer’s Common Stock at the Exercise Price. The Note
and Warrant will be dated as of the Closing Date, as such date may be extended
by us.

 

(b)   The Issuer may continue to accept Commitments from Purchasers and issue
and sell Securities to Purchasers at Closings on the terms and subject to the
conditions set forth in this Agreement until (i) the aggregate amount of the
Commitments equals $750,000 or (ii) on or before October 4, 2019, whichever
shall first occur.

 

5. Miscellaneous.

 

(a)   Each party shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transactions Documents.

 

(b)   This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile signature or signature transmitted by
e-mail shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c)   The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and neutral shall include the masculine and feminine.

 

(d)   If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)   This Agreement and the Notes and Warrants represent the final agreement
between the Purchasers and the Issuer with respect to the terms and conditions
set forth herein, and, the terms of this Agreement and the Notes and Warrants
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. No provision of this Agreement and the Notes and
Warrants may be amended other than by an instrument in writing signed by the
Purchaser and the Issuer, and no provision hereof or thereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.

 

(f)   Any notices or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

 

If to the Issuer:

 

QS Energy, Inc.

23902 FM 2978

Tomball, TX 77375

Telephone: (281) 738-1893

Fax: (281) 738-5366

 

If to a Purchaser:

 

To the address set forth on the Purchaser’s signature page hereto.

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

 

 



 5 

 

 

(g)   This Agreement may not be assigned by Purchaser.

 

(h)   This Agreement is intended for the benefit of the parties hereto and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i)   The representations and warranties of the Purchaser and the Issuer
contained herein shall survive each of the Closings and the termination of this
Agreement and the other Transaction Documents.

 

(j)    The Purchaser and the Issuer shall consult with each other in issuing any
press releases or otherwise making public statements with respect to the
transactions contemplated hereby, except that no consultation shall be required
if such disclosure is required by law or the rules and regulations of the SEC.

 

(k)   Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.

 

(l)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party, as the parties mutually agree
that each has had a full and fair opportunity to review this Agreement and the
other Transaction Documents and seek the advice of counsel on it and them.

 

(m)  The Purchaser and the Issuer each shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which the Purchaser has by law. Any person having any rights under any provision
of this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any default
or breach of any provision of this Agreement, including the recovery of
reasonable attorneys’ fees and costs, and to exercise all other rights granted
by law.

 

(n)   This Agreement shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts made and to be performed
wholly within such state.

 

 

 

 

 

 

[remainder of page intentionally left blank]

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF the Purchasers and the Issuer have executed this Agreement as
of the date first above written.

 

THE ISSUER

 

QS ENERGY, INC.

 

 

By:__________________________

Mike McMullen

Its: Chief Financial Officer

 

 

THE PURCHASER

 

 

_______________________________

Name (signature)

 

_______________________________

Amount of Commitment

(U.S. Dollars)

     

_______________________________

Print Name

 

_______________________________

Date

     

_______________________________

Address

         

_______________________________

Address

         

_______________________________

Phone Number

         

_______________________________

Fax Number

         

_______________________________

Social Security Number

         

_______________________________

E-mail Address

   

 

 

 

 

 7 

 



 

EXHIBIT A

 

CONVERTIBLE NOTE

  

THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

$__________ _____________, 2019 (“Issuance Date”)

 

FOR VALUE RECEIVED, QS ENERGY, INC., a corporation organized under the laws of
the State of Nevada (the “Company”), promises to pay to the order of
____________________________ “Investor”, as that term is defined on the
Acknowledgement and Acceptance page of this Convertible Note (“Note”)
(hereafter, together with any subsequent holder hereof, called “Holder”), at
“Investor’s Address,” as that term is set forth on such page or at such other
place as Holder may direct, the amount noted above, payable in full Twelve (12)
Months from the Issuance Date (the “Maturity Date”).

 

If this Note is not paid in full on or prior to the Maturity Date the remaining
balance shall be increased by 10% and the Company shall pay interest thereon at
the rate of 10% per annum until all sums due hereunder are paid in full.

 

Payments of both principal and interest will be made in immediately available
funds in lawful money of the United States of America to the Holder at the
Investor’s Address.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments of principal
and/or interest of this Note any amounts required to be withheld under the
applicable provisions of the U.S. Internal Revenue Code of 1986, as amended, or
other applicable laws at the time of such payments.

 

2. This Note has been issued subject to representations, warranties and
covenants of the original Holder hereof as contained in that certain Securities
Purchase Agreement (“Agreement”) of even date herewith, and subject to all
restrictions, terms, conditions and disclosures in the Agreement, and may be
transferred or exchanged only in compliance with the Securities Act of 1933, as
amended, and applicable state and other securities laws. Prior to the due
presentment for such transfer of this Note, the Company and any agent of the
Company may treat the person in whose name this Note is duly registered on the
Company's Note register as the owner hereof for the purpose of receiving payment
as herein provided and all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary. The transferee shall be bound, as the original Holder, by the same
representations and terms described herein and under the Agreement.

 

3. The Holder may, at such Holder’s option, at any time while any sums are
outstanding and unpaid hereunder, convert the then-outstanding principal amount
of this Note or any portion thereof, and any interest and any penalties accrued
and unpaid thereon (the “Conversion Amount”), into a number shares of fully paid
and nonassessable Common Stock of the Company (the “Conversion Shares”) pursuant
to the following formula: the Conversion Amount divided by $0.07 (the
“Conversion Price”). The Holder may exercise the right to convert all or any
portion of the Conversion Amount by delivering to the Company (i) an executed
and completed notice of conversion in the form attached to this Note (the
"Notice of Conversion") to the Company and (ii) this Note. The business day on
which a Notice of Conversion and this Note are delivered to the Company in
accordance with the provisions hereof shall be deemed a "Conversion Date.” The
Company will transmit the certificates representing Conversion Shares issuable
upon such conversion of this Note within a reasonable time after the Conversion
Date to the Holder electronically through the Company’s transfer agent by means
of a direct registration system (“DRS”). Physical stock certificates will be
issued upon written request subject to shipping cost paid by holder of the
Shares. No fractional shares shall be issued upon conversion of this Note. The
amount of any of the Conversion Amount which is less than a whole share of
Common Stock shall be paid to the Holder in cash. Any delay due to such
circumstance shall not be an event of default under this Note.

  

 

 

 



 8 

 

 

4. The principal amount of this Note, and any accrued interest thereon, shall be
reduced as per that principal amount indicated on the Notice of Conversion upon
the proper receipt by the Holder of such Conversion Shares due upon such Notice
of Conversion.

 

5. The number of Conversion Shares shall be adjusted as follows:

 

a.       If the Company shall at any time after the Issuance Date subdivide its
outstanding shares of Common Stock into a greater number of shares of Common
Stock, the number of Conversion Shares in effect immediately prior to such
subdivision shall be proportionately increased, and conversely, in case the
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Price in effect immediately prior to such
combination shall be proportionately reduced.

 

b.       If the Company shall at any time or from time to time after the
Issuance Date makes, or fixes a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the number of
Conversion Shares issuable upon conversion of this Note shall be proportionately
increased; provided, however, that if such record date is fixed and such
dividend is not fully paid, or if such distribution is not fully made on the
date fixed therefor, the number of Conversion Shares shall be recomputed to
reflect that such dividend was not fully paid or that such distribution was not
fully made.

 

c.       If Company at any time or from time to time after the Issuance Date
makes, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
Company other than shares of Common Stock, then and in each such event provision
shall be made so that Holder shall receive upon exercise of the conversion right
of this Note, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of Company which Holder would have received
had the Conversion Amount of this Note been exercised on the date of such event
and had it thereafter, during the period from the date of such event to and
including the date of conversion or purchase, retained such securities
receivable during such period.

 

d.       If the Common Stock issuable upon the conversion of this Note or option
to purchase is changed into the same or a different number of shares of any
class or classes of stock, whether by recapitalization, reclassification or
otherwise (other than a transaction described elsewhere in Section 5 of this
Note), then, and in any such event, each Holder shall have the right thereafter,
upon conversion of this Note or purchase pursuant to option to receive the kind
and amount of stock and other securities and property receivable upon such
reorganization or other change, in an amount equal to the amount that Holder
would have been entitled to had it immediately prior to such reorganization,
reclassification or change converted this Note, but only to the extent this Note
is actually converted, all subject to further adjustment as provided herein.

 

6. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, upon an Event of Default (as
defined below), to pay the principal of, and interest on this Note at the place,
time, and rate, and in the coin or currency herein prescribed.

 

a.       Events of Default. Each of the following occurrences is hereby defined
as an “Event of Default:”

 

Nonpayment. The Company shall fail to make any payment of principal, interest,
or other amounts payable hereunder when and as due; or

 

Dissolutions, etc. The Company or any subsidiary shall fail to comply with any
provision concerning its existence or any prohibition against dissolution,
liquidation, merger, consolidation or sale of assets; or

 

Noncompliance with this Agreement. The Company shall fail to comply in any
material respect with any provision hereof, which failure does not otherwise
constitute an Event of Default; or

 

Insolvency. The institution of bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against Company,
which proceedings shall not have been vacated by appropriate court order within
sixty (60) days of such institution.

 

 

 

 



 9 

 

 

If one or more "Events of Default" shall occur, then, or at any time thereafter,
and in each and every such case, unless such Event of Default shall have been
waived in writing by the Holder (which waiver shall not be deemed to be a waiver
of any subsequent default) or cured as provided herein, at the option of the
Holder, and in the Holder's sole discretion, the Holder may elect to consider
this Note (and all interest through such date) immediately due and payable. In
order to so elect, the Holder must deliver written notice of the election and
the amount due to the Company via certified mail, return receipt requested, at
the Company’s address as set forth herein (or any other address provided to the
Holder), and thereafter the Company shall have thirty (30) business days upon
receipt to cure the Event of Default or pay this Note, or convert the amount due
on the Note pursuant to the conversion formula set forth above.

 

7. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

8. This Note does not entitle the Holder hereof to any voting rights or other
rights as a shareholder of the Company prior to the conversion into Common Stock
thereof, except as provided by applicable law. If, however, at the time of the
surrender of this Note and conversion the Holder hereof shall be entitled to
convert this Note, the Conversion Shares so issued shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on the Conversion Date.

 

9. The Holder shall pay all issue and transfer taxes and other incidental
expenses in respect of the issuance of certificates for Conversion Shares upon
the conversion of this Note, and such certificates shall be issued in the name
of the Holder of this Note.

 

10. This Note may be prepaid in whole or in part at any time or from time to
time without premium or penalty upon 10 days’ prior written notice from the
Company to the Holder.

 

11. Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and in case of loss, theft
or destruction of this Note, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Note, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver to the Holder, in lieu thereof, a new Note in
substantially identical form.

  

12. If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall be a Saturday or a Sunday or shall
be a legal holiday in the United States or the State of California, then such
action may be taken or such right may be exercised on the next succeeding
business day.

 

13. (a)     This Note shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts made and to be performed
wholly within such state.

 

(b)       Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by e-mail or facsimile transmission,
shall be deemed to have been validly served, given or delivered when sent, and
if by personal delivery, shall be deemed to have been validly served, given or
delivered upon actual delivery and, if mailed, shall be deemed to have been
validly served, given or delivered three (3) business days after deposit in the
United States mails, as registered or certified mail, with proper postage
prepaid and addressed to the party or parties to be notified.

 

(c)       The Holder acknowledges that the Conversion Shares acquired upon the
exercise of this Note will have restrictions upon its resale imposed by state
and federal securities laws, together with other restrictions, terms, conditions
and disclosures as fully set forth in the Agreement.

 

 

 

 



 10 

 

 

(d)       With regard to any power, remedy or right provided herein or otherwise
available to any party hereunder (i) no waiver or extension of time shall be
effective unless expressly contained in a writing signed by the waiving party;
and (ii) no alteration, modification or impairment shall be implied by reason of
any previous waiver, extension of time, delay or omission in exercise, or other
indulgence.

 

(e)        This Note may not be amended, altered or modified except by a writing
signed by the Company and the Holder. 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by an officer thereunto duly authorized.

 

QS ENERGY, INC.

23902 FM 2978

Tomball, TX 77375

 

 

 

 

By ____________________________

Name: Mike McMullen

Title:   Chief Financial Officer

 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

 

_______________________________

Investor Name (Signature)

 

 

_______________________________

Print Name

 

_______________________________

 

_______________________________

Investor Address

 

 

 

 

 

 

 

 



 11 

 

 

NOTICE OF EXERCISE OF CONVERSION RIGHT

 

TO:         (Company Name)

 

(1)       The undersigned hereby elects to convert $______________ of the
attached Note into ______________ shares of Common Stock (the "Shares") of QS
Energy, Inc. (“Company”) pursuant to the terms of the attached Note.

 

(2)       Please issue a certificate or certificates representing the Shares in
the name of the undersigned or in such other name as is specified below:

 

 

_______________________________________________

(Print Name)

 

Address:

_______________________________________________

_______________________________________________

_______________________________________________

 

  

(3)       The Company shall issue the Shares electronically through its transfer
agent by means of a direct registration system (“DRS”)[1]. Physical stock
certificates will be issued upon written request subject to shipping cost paid
by holder of the Shares.

 

(4)       The undersigned confirms that the Shares are being acquired for the
account of the undersigned for investment only and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or selling the Shares.

 

(5)       The undersigned accepts such shares subject to the restrictions on
transfer and other terms, conditions and disclosures set forth in the attached
Note and set forth in that certain Securities Purchase Agreement between the
Company and the undersigned dated as of the date of the attached Note.

 

 

 

__________________________

(Date)

__________________________

(Signature)

     

__________________________

(Print Name)

 

 

 

 

 

--------------------------------------------------------------------------------

1 The Company’s transfer agent, Nevada Agency and Transfer Company (“NATCO”) is
a participant in the Depository Trust Company’s FAST program. The FAST program
allows NATCO to provide DWAC (deposit/withdrawal at custodian) and DRS (direct
registration system) services to the Company and its shareholders. This
eliminates the risk of lost certificates and courier fees by providing
electronic transfers.

 



 12 

 

 

EXHIBIT B

 

STOCK PURCHASE WARRANT

 

THIS WARRANT AND ANY SHARES ISSUED UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION OF ANY SHARES ISSUED UPON
EXERCISE HEREOF MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT. THE TRANSFER
OF THIS WARRANT IS RESTRICTED AS SET FORTH HEREIN.

 

No. ______ ______________, 2019

 

QS ENERGY, INC.

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M. (Pacific Time) ON ______________, 2020

 

THIS CERTIFIES that, for the value received, the holder identified on the last
page of this Warrant __________________________ (the "Holder") is entitled, upon
the terms and subject to the conditions hereinafter set forth, at any time on or
after the date of this Warrant and on or prior to 5:00 p.m. P.S.T. on the first
anniversary of the date of this Warrant (the "Expiration Time"), but not
thereafter, to subscribe for and purchase, from QS ENERGY, INC., a Nevada
corporation (the "Company"), up to ________________ (#) shares of the Company's
Common Stock (the "Shares") at a purchase price per share equal to $0.07 (the
"Exercise Price").

 

1.       Exercise of Warrant.

 

The purchase rights represented by this Warrant are exercisable by the Holder,
in whole or in part, at any time after the date of this Warrant and before the
Expiration Time by the surrender of this Warrant and the Notice of Exercise
annexed hereto duly executed at the office of the Company, in Tomball, Texas (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), and upon payment of an amount equal to the aggregate Exercise Price
for the number of Shares thereby purchased (by cash or by check or certified
bank check payable to the order of the Company in an amount equal to the
purchase price of the shares thereby purchased); whereupon the Holder shall be
entitled to receive a stock certificate representing the number of Shares so
purchased. The Company agrees that if at the time of the surrender of this
Warrant and purchase of the Shares, and the Holder shall be entitled to exercise
this Warrant, the Shares so purchased shall be and be deemed to be issued to
such holder as the record owner of such Shares as of the close of business on
the date on which this Warrant shall have been exercised as aforesaid.

 

Upon partial exercise of this Warrant, the Holder shall be entitled to receive
from the Company a new Warrant in substantially identical form for the purchase
of that number of Shares as to which this Warrant shall not have been exercised.
Certificates for Shares purchased hereunder shall be delivered to the Holder
within a reasonable time after the date on which this Warrant shall have been
exercised as aforesaid.

  

2.       No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. With respect to any fraction of a share called for upon the exercise of
this Warrant, an amount equal to such fraction multiplied by the Exercise Price
shall be paid in cash to the Holder.

 

3.       Charges, Taxes and Expenses. The Holder shall pay all issue and
transfer taxes and other incidental expenses in respect of the issuance of
certificates for Shares upon the exercise of this Warrant, and such certificates
shall be issued in the name of the Holder of this Warrant.

 

 

 

 



 13 

 

 

4.       No Rights as a Stockholder. This Warrant does not entitle the Holder to
any voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.

 

5.       Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction of this Warrant, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver to the Holder, in lieu thereof, a new Warrant in
substantially identical form and dated as of such cancellation.

 

6.       Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the United States
or the State of California, then such action may be taken or such right may be
exercised on the next succeeding business.

 

7.       Merger, Reclassification, etc.

 

(a) Merger, etc. If at any time the Company proposes (A) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger,
consolidation or stock issuance) that results in the transfer of fifty percent
(50%) or more of the then outstanding voting power of the Company; or (B) a sale
of all or substantially all of the assets of the Company, then the Company shall
give the Holder ten (10) days notice of the proposed effective date of the
transaction. If, in the case of such acquisition of the Company, and the Warrant
has not been exercised by the effective date of the transaction, this Warrant
shall be exercisable into the kind and number of shares of stock or other
securities or property of the Company or of the entity resulting from such
merger or acquisition to which such Holder would have been entitled if
immediately prior to such acquisition or merger, it had exercised this Warrant.
The provisions of this Section 7(a) shall similarly apply to successive
consolidations, mergers, sales or conveyances.

  

(b) Reclassification, etc. If the Company at any time shall, by subdivision,
combination or reclassification of securities or otherwise, change any of the
securities to which purchase rights under this Warrant exist into the same or a
different number of securities of any class or classes, this Warrant shall
thereafter be to acquire such number and kind of securities as would have been
issuable as the result of such change with respect to the securities which were
subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change. If the Shares are
subdivided or combined into a greater or smaller number of Shares, the Exercise
Price under this Warrant shall be proportionately reduced in case of subdivision
of shares or proportionately increased in the case of combination of shares, in
both cases by the ratio which the total number of Shares to be outstanding
immediately after such event bears to the total number of Shares outstanding
immediately prior to such event.

 

(c) Cash Distributions. No adjustment on account of cash dividends or interest
on the Shares or other securities purchasable hereunder will be made to the
Exercise Price under this Warrant.

 

8.       Restrictions on Transfer.

 

(a) Restrictions on Transfer of Shares. In no event will the Holder make a
disposition of this Warrant or the Shares unless and until, if requested by the
Company, it shall have furnished the Company with an opinion of counsel
satisfactory to the Company and its counsel to the effect that appropriate
action necessary for compliance with the Securities Act of 1933, as amended (the
"Act") relating to sale of an unregistered security has been taken.
Notwithstanding the foregoing, the restrictions imposed upon the transferability
of the Shares shall terminate as to any particular Share when (i) such security
shall have been sold without registration in compliance with Rule 144 under the
Act, or (ii) a letter shall have been issued to the Holder at its request by the
staff of the Securities and Exchange Commission or a ruling shall have been
issued to the Holder at its request by such Commission stating that no action
shall be recommended by such staff or taken by such Commission, as the case may
be, if such security is transferred without registration under the Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required, or (iii) such security shall have been registered under the Act and
sold by the Holder thereof in accordance with such registration.

 

 

 

 



 14 

 

 

(b) Subject to the provisions of Section 8(a) hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of the
Warrant with a properly executed assignment at the principal office of the
Company.

 

(c) Restrictive Legends. The stock certificates representing the Shares and any
securities of the Company issued with respect thereto shall be imprinted with
legends restricting transfer except in compliance with the terms hereof and with
applicable federal and state securities laws substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT”.

 

9.       Miscellaneous.

 

(a) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and to be
performed wholly within such state.

 

(b) Restrictions. The Holder acknowledges that the Shares acquired upon the
exercise of this Warrant will have restrictions upon its resale imposed by state
and federal securities laws.

 

(c) Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or other indulgence.

 

(d) Modifications. This Warrant may not be amended, altered or modified except
by a writing signed by the Company and the Holder of this Warrant.

 

IN WITNESS WHEREOF, QS ENERGY, INC. has caused this Warrant to be executed by
its duly authorized representative dated as of the date first set forth above.

 

 

 

Holder:

 

 

 

_____________________

 

 

QS ENERGY, INC.

23902 FM 2978

Tomball, TX 77375

 

 

 

By: __________________________

Name: Mike McMullen

Title: Chief Financial Officer

 

 

 

 

 

 

 

 



 15 

 

 

NOTICE OF EXERCISE

 

TO:     QS ENERGY, INC., a Nevada corporation

 

(1)       The undersigned hereby elects to purchase ______________ shares of
Common Stock (the "Shares") of QS Energy, Inc. (“Issuer”) pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price in
full, together with all applicable transfer taxes, if any.

 

(2)       Please issue a certificate or certificates representing the Shares in
the name of the undersigned or in such other name as is specified below:

 

Name:

________________________________

(Print Name)

 

Address:

 ______________________________

 ______________________________

 ______________________________

 

(3)       The Company shall issue the Shares electronically through its transfer
agent by means of a direct registration system (“DRS”)[2]. Physical stock
certificates will be issued upon written request subject to shipping cost paid
by holder of the Shares.

 

(4)       The undersigned confirms that he is an “accredited investor” as
defined by Rule 501(a) under the Securities Act of 1933, as amended, at the time
of execution of this Notice.

 

(5)       The undersigned confirms that the Shares are being acquired for the
account of the undersigned for investment only and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or selling the Shares.

 

(6)       The undersigned accepts such Shares subject to the restrictions on
transfer set forth in the attached Warrant.

 

(7)       The undersigned acknowledges that the Issuer has given it access to
all information relating to the Issuer’s business that the undersigned has
requested. The undersigned has reviewed all materials relating to the Issuer’s
business, financial condition and operations which it has requested and the
undersigned has reviewed all of such materials as the undersigned, in the
undersigned’s sole and absolute discretion has deemed necessary or desirable.
The undersigned has had an opportunity to ask questions of and discuss the
business, management and financial affairs of the Issuer with the Issuer’s
management. Specifically but not by way of limitation, the undersigned
acknowledges the Issuer’s publicly available filings made periodically with the
SEC, which filings are available at www.sec.gov, and which filings the
undersigned acknowledges reviewing or having had the opportunity of reviewing.

 

(8)       The undersigned acknowledges that it has, by reason of its business
and financial experience, such knowledge, sophistication and experience in
financial and business matters and in making investment decisions of this type
that it is capable of (i) evaluating the merits and risks of an investment in
the Shares and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time for shares which are not
transferable or freely tradable. The undersigned hereby agrees to indemnify the
Issuer and the officers, directors and employees thereof harmless against all
liability, costs or expenses (including reasonable attorneys’ fees) arising by
reason of or in connection with any misrepresentation or any breach of
warranties or representations of the undersigned contained in this Notice, or
arising as a result of the sale or distribution of the Shares issuable upon
exercise of the Warrants. The representations and warranties contained herein
shall be binding upon the heirs, legal representatives, successors and assigns
of the undersigned.

 

________________________

(Date)

___________________________________

(Signature)

___________________________________

(Print Name)

 

 

--------------------------------------------------------------------------------



2 The Company’s transfer agent, Nevada Agency and Transfer Company (“NATCO”) is
a participant in the Depository Trust Company’s FAST program. The FAST program
allows NATCO to provide DWAC (deposit/withdrawal at custodian) and DRS (direct
registration system) services to the Company and its shareholders. This
eliminates the risk of lost certificates and courier fees by providing
electronic transfers.

 

 

 

 

 

 

 

 16 

